Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 STEPHANIE RENDON,

        Plaintiff,

 v.

 HACIENDA CARE VI, L.P. d/b/a
 WEST GABLES HEALTH CARE CENTER,
 a foreign profit corporation,

        Defendant.
                                                /

                                    NOTICE OF REMOVAL

        The defendant, Hacienda Care VI, L.P. d/b/a West Gables Health Care Center

 (“Hacienda”), pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, respectfully removes this case to the

 United States District Court for the Southern District of Florida. The grounds for removal are:

        1.      On March 11, 2019, the plaintiff, Stephanie Rendon (“Rendon”), filed a civil action

 in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

 entitled Stephanie Rendon v. Hacienda Care VI, L.P. d/b/a West Gables Health Care Center, Case

 No. 2019-007540-CA-01.

        2.      Hacienda was served with the Complaint on April 2, 2019. On April 22, 2019,

 Hacienda filed a motion for extension of time to respond to the Complaint on or before May 2,

 2019. Other than the filing of the Summons and Complaint and motion for extension, no other

 proceedings have transpired in this matter.

        3.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

 and orders in this action are attached hereto as Exhibit “A.”
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 8



         4.      This Notice of Removal is filed within thirty (30) days after receipt by Hacienda of

 a copy of the initial pleading setting forth a claim for relief against it and is therefore timely filed

 pursuant to 28 U.S.C. § 1446(b).

         5.      The United States District Court for the Southern of Florida embraces the location

 where the State Court Case was filed. Thus, removal is proper to this Court pursuant to 28 U.S.C.

 § 1441.

                                       DIVERSITY JURISDICTION

         6.      This action is within the original diversity of citizenship jurisdiction of the United

 States District Court, pursuant to 28 U.S.C. § 1332, as the matter in controversy exceeds

 $75,000.00, exclusive of interest and costs, and is between citizens of different States.

 Specifically, the facts supporting diversity jurisdiction are as follows.

         7.      Rendon is a resident of the State of Florida (Complaint ¶ 9). Hacienda is a foreign

 limited partnership. (Complaint ¶ 5). Specifically, Hacienda is a Texas limited partnership with

 its principal place of business in Plano, Texas. Its General Partner is West Gables Facility, Inc., a

 Texas corporation with its primary place of business in Texas, and its limited partner is Thomas

 D. Scott, also a citizen of Texas. As such, Hacienda is a citizen of Texas for purposes of diversity

 jurisdiction.

         8.      The provisions of 28 U.S.C. § 1446(c)(2), as amended, control the determination

 of the amount in controversy when a complaint makes a monetary demand. Pursuant to 28 U.S.C.

 § 1446(c)(2)(A), the sum demanded in good faith in the initial pleading shall be deemed to be the

 amount in controversy, except that the notice of removal may assert the amount in controversy if

 the initial pleading seeks: a) nonmonetary relief; or b) a money judgment, but the State practice

 either does not permit demands for a specific sum or permits recovery of damages in excess of the




                                                    2
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 8



 amount demanded. In such circumstance, removal is proper if the district court finds by a

 preponderance of the evidence that the amount in controversy exceeds $75,000. See 28 U.S.C. §

 1446(c)(2)(B); Perez v. Cellco P'ship, 8:14-CV-926-T-30TGW, 2014 WL 2215745 (M.D. Fla.

 May 28, 2014).

        9.      Rendon alleges that this is “an action for damages exceeding $15,000.00, exclusive

 of attorneys’ fees, interest and costs, but less than $75,000 at the present time.” (Complaint, ¶ 2)

 (Emphasis in the original).

        10.     Rendon further alleges that she suffered discrimination and sexual harassment and

 retaliation by Hacienda because of her sex/gender and race/national origin. She seeks declaratory

 relief and equitable reinstatement, in addition to back pay, front pay, compensatory damages,

 punitive damages, and attorneys’ fees and costs. Her alleged damages include lost wages and

 benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses. (Complaint, ¶¶ 1, 50-52, 54-

 57, 63-64, 66-69, 76-78, and 80-83).

        11.     Section 1446(c)(2)(A) applies because Rendon seeks nonmonetary relief, and

 because Florida law allows recovery beyond that demanded in the pleading. See Perez v. Cellco

 P'ship, 8:14-CV-926-T-30TGW, 2014 WL 2215745, at *2 (M.D. Fla. May 28, 2014) (citing Wilt

 v. Depositors Ins. Co., 2103 WL 6195768, at *6 (M.D. Fla. Nov. 26, 2013)).

        12.     Removal is proper under § 1446(c)(2)(B) because the preponderance of the

 evidence shows that the amount in controversy in this case does, in fact, exceed $75,000.00.

        13.     “[D]istrict courts are permitted to make ‘reasonable deduction’ and ‘reasonable

 inferences,’ and need not ‘suspend reality or shelve common sense in determining whether the

 face of a complaint . . . establishes the jurisdiction amount.’” Id. (citing Pretka v. Kolter City




                                                  3
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 8



 Plaza II, Inc., 608 F.3d 744, 770 (11th Cir. 2010)). “’Instead, courts may use their judicial

 experience and common sense in determining whether the case stated in a complaint meets federal

 jurisdictional requirements.’” Id. (citing Roe v. Michelin N. Am., 613 F.3d 1058, 1062-63 (11th

 Cir. 2010)).

        14.     Rendon worked as the Admissions Coordinator for Hacienda until the termination

 of her employment on April 28, 2016. She was paid an annual salary, as well as bonuses. In 2015,

 her last full year of work, Rendon earned $63,113.30. Through the first four months of 2016,

 Rendon earned $28,322.66. Those amounts do not include the value of the benefits that Hacienda

 also provided to Rendon. See Declaration of Luevenia Richardson, attached hereto as Exhibit “B.”

        15.     For the purpose of determining the amount in controversy, back pay should be

 calculated from the date of the alleged adverse employment action—in this case, the termination

 of Rendon’s employment—to the date of trial. See Risk v. JetBlue Airways Corp., No. 16-CIV-

 62317-MARTINEZ/GOODMAN, 2017 U.S. Dist. LEXIS 62542, at *9 (S.D. Fla. Apr. 24, 2017);

 Penalver v. N. Elec., Inc., No. 12-80188-CIV, 2012 WL 1317621, at *2 (S.D. Fla. Apr. 17, 2012);

 Wineberger v. Racetrac Petroleum, Inc., 5:14-CV-653-OC-30PRL, 2015 WL 225760 (M.D. Fla.

 Jan. 16, 2015); Cashman v. Host Int'l, Inc., No. 8:10-cv-1197-T-30MAP, 2010 WL 4659399, at

 *1 (M.D. Fla. Nov. 9, 2010).

        16.     Using evidence of Rendon’s rate of pay and extrapolating the amount of back pay

 through a reasonable trial date is not improper speculation. See Gonzalez v. Honeywell Int'l, Inc.,

 No. 8:16-cv-3359-T-30TGW, 2017 WL 164358, at *2 (M.D. Fla. Jan. 17, 2017). As of May 1,

 2018, the median time from the filing of a civil action to trial in this Court was 17.9 months. See

 Federal Court Management Statistics, Administrative Office, United States Courts, available at




                                                 4
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 5 of 8



 http://www.uscourts.gov/statistics. Therefore, a reasonable estimation of a trial date for this case

 is November 2020.

        17.     By the time a trial is estimated to occur, Rendon will have been out of work for

 over three-and-a-half years. Therefore, back pay damages, based on her last full year’s earnings,

 from the date of termination to the time of trial, can be reasonably estimated at over $220,000.00,

 not including the value of benefits. Even if the trial were held today, Rendon’s back pay damages

 would exceed $125,000.00.

        18.     The front pay damages claimed by Rendon only aid this analysis. Courts in the

 Eleventh Circuit have previously held that it is reasonable to add one year of front pay to the

 amount in controversy in retaliatory discharge cases. See Gonzalez, 2017 WL 164358, at *2

 (identifying examples of cases in the Circuit that have made this holding); Penalver, 2012 WL

 1317621 at *2. Projecting another year’s worth of employment with Hacienda after trial, again

 not taking benefits into account, adds another approximately $63,000.00 to Rendon’s potential

 damages.

        19.     Rendon also seeks compensatory damages including emotional pain and suffering,

 humiliation, inconvenience, mental anguish, loss of enjoyment of life. There is no cap on

 compensatory damages under the FCRA. § 760.11(5), Fla. Stat.; see also Cowan v. Genesco, Inc.,

 2014 WL 3417656, at *4 (M.D. Fla. July 14, 2014); Penalver, 2012 WL 1317621, at *3. The

 potential value of any damages on the basis of those allegations further supports a finding that the

 amount in controversy in this action far exceeds $75,000.00.

        20.     Rendon also seeks punitive damages. These damages are included in the amount in

 controversy determination. See Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535

 (11th Cir. 1987) (“When determining jurisdictional amount in controversy in diversity cases,




                                                  5
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 6 of 8



 punitive damages must be considered. . . unless it is apparent to a legal certainty that such cannot

 be recovered”). When considering punitive damages as part of the jurisdictional amount, the

 defendant need only show that such damages could be awarded in an amount necessary to reach

 the jurisdictional minimum, not that plaintiff is likely to recover damages in such an amount. See

 McDaniel v. Fifth Third Bank, 568 F. App'x 729, 731 (11th Cir. 2014). Here, punitive damages

 could be awarded under the FCRA based on Rendon’s allegations that Hacienda’s conduct “was

 so willful and wanton, and in such reckless disregard of the statutory rights of Plaintiff, as to entitle

 her to an award of punitive damages.” (Complaint ¶ 51).

         21.     Rendon also seeks attorneys’ fees and court costs. A reasonable amount of

 attorneys’ fees are included in the amount in controversy calculation if the statute at issue

 authorizes the recovery of such fees. See Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265

 (11th Cir. 2000). The FCRA authorizes an award of attorneys’ fees to a prevailing plaintiff. §

 760.11(13), Fla. Stat. (2018); Cowan v. Genesco, Inc., 2014 WL 3417656.

         22.     When added to back pay, front pay, compensatory damages, and punitive damages,

 Plaintiff’s requested fees and costs establish that it is more likely than not that the amount in

 controversy far exceeds $75,000.00. Cf. Cowan v. Genesco, Inc., 2014 WL 3417656, at *4 (M.D.

 Fla. July 14, 2014) (where court had “no difficulty in determining that the jurisdictional threshold

 [was] met” in a FCRA case where there was $45,000.00 of back pay at issue and plaintiff also

 sought compensatory damages, punitive damages, and attorney’s fees); Wineberger v. Racetrac

 Petroleum, Inc., Case No. 5:14-cv-653-Oc-30PRL, M.D. Fla. Jan. 16, 2015).

         23.     In March 2017, prior to the filing of this action, Rendon, through her counsel (who

 continues to represent Rendon in this action), made a pre-suit settlement demand in the amount of

 $120,000.00. See Declaration of Eric V. Snyder, attached hereto as Exhibit” C.”




                                                    6
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 7 of 8



        24.     Pursuant to 28 U.S.C. § 1446(d), Defendant, concurrently with the filing of this

 Notice of Removal, served written notice thereof to all adverse parties and filed a copy of this

 Notice with the Clerk of the Eleventh Judicial Circuit, Miami-Dade County, Florida, from which

 this case was removed. A copy of the Notice of Filing Notice of Removal is attached hereto as

 Exhibit “D.”

        25.     Because this Court has diversity jurisdiction over this action and Hacienda has

 satisfied the procedural requirements for removal, removal of this action to the United States

 District Court for the Southern District of Florida is proper.

        WHEREFORE, Hacienda prays that the above-described action pending in the Circuit

 Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, be removed

 therefrom to this Court.


 Date: May 1, 2019.                            Respectfully submitted,

                                               By: /s/ Cathy M. Stutin
                                                       Cathy M. Stutin, Esq.
                                                       Florida Bar No.: 0865011
                                                       cstutin@fisherphillips.com
                                                       Fisher & Phillips LLP
                                                       450 East Las Olas Boulevard
                                                       Suite 800
                                                       Ft. Lauderdale, Florida 33301
                                                       Telephone: (954) 525-4800
                                                       Facsimile: (954) 525-8739

                                                       Attorneys for Defendant




                                                   7
Case 1:19-cv-21710-RNS Document 1 Entered on FLSD Docket 05/01/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 1, 2019, I electronically filed the foregoing NOTICE OF

 REMOVAL with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.

                                                       /s/ Cathy M. Stutin
                                                       Cathy M. Stutin, Esq.


                                                SERVICE LIST

 Noah E. Storch, Esq.
 Richard Celler Legal, P.A.
 10368 W. SR 84,
 Suite 103
 Davie, Florida 33314
 Tel: 866-344-9243
 noah@floridaovertimelawyer.com




                                                   8
